Citation Nr: 1819628	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to special monthly pension.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1973 to June 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2014, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38C.F.R. §20704(d) (2017).

In January 2015, the Board remanded the instant claims for additional development.


FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service and cardiovascular rental disease was not present to a compensable degree within one year of separation from active service.

2.  Diabetes mellitus, type II is not shown to be causally or etiologically related to any disease, injury, or incident in service and was not shown within one year of separation from active service.

3.  The Veteran's medical conditions, when considered in conjunction with each other, do not result in his inability to care for any of his daily personal needs without regular personal assistance from others, nor do they result in an inability to protect himself from the hazards and dangers of his daily environment.

4.  The Veteran failed to comply with VA's request to submit Improved Pension Eligibility Verification Reports.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service and the incurrence or aggravation of hypertension during active service may not be presumed.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Diabetes mellitus, type II was not incurred in or aggravated by active service, and the incurrence or aggravation of this disorder during active service may not be presumed.  38 U.S.C. §§ 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for a special monthly pension benefits based on the need for regular aid and attendance of another person have not been met.  38 U.S.C. §§ 1502, 1521, 5107 (2012); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2017).

4.  The criteria for nonservice-connected pension have not been met.  38 U.S.C.     §§ 1513, 1521, 5107 (2012); 38 C.F.R. §§ 3.102, 3.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II.  Service Connection 

The Veteran asserts that he has diabetes and hypertension that are the result of his service.  He has not alleged in-service onset of either disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.                 § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as cardiovascular renal disease and diabetes mellitus are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records are negative for complaints of, or treatment for, symptoms of diabetes or hypertension.  An April 1976 service discharge examination found the Veteran's heart and endocrine systems to be normal and urinalysis to be normal with no sugar present.  His blood pressure was recorded to be 115/78.  The Veteran denied that he currently had, or that he ever had, sugar in his urine or high blood pressure in an accompanying Report of Medical History (RMH).

The Board has first considered whether service connection is warranted on a presumptive basis.   However, the clinical evidence of record fails to show that the Veteran manifested hypertension and/or diabetes mellitus to a degree of 10 percent within the one year following his discharge from service in June 1976.  Post-service clinical records document that the Veteran was diagnosed with hypertension in November 2006 and that he had elevated blood pressure readings in September 2002.  A May 2010 VA examination report indicates that the Veteran had been diagnosed with diabetes mellitus in 1996.  Moreover, the Veteran has not alleged a continuity of symptomology.  As such, presumptive service connection for hypertension and/or diabetes mellitus is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the Veteran's claims for service connection for renal hypertension and/or diabetes mellitus.  A September 2016 VA physician diagnosed the Veteran with hypertension and diabetes mellitus.  The VA physician opined that it was less likely than not that the Veteran's hypertension and/or diabetes mellitus began during service, was casually related to service or etiologically related to service.  The physician reasoned that the clinical records  reflect normal blood pressures in the 1970s, 1980s, and 1990s, that blood pressures had risen to hypertensive range in 2002 and that there was no evidence of hypertension while Veteran was on active duty.  The physician reasoned that the Veteran's diabetes was most likely related to aging, diet/lifestyle, any family history, and/or unknown causes.  In addition, the physician reasoned that the Veteran's hypertension was most likely related to aging, any family history, tobacco abuse, hyperlipidemia and/or an unknown cause.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   There is no contrary etiology opinion of record.

The Board notes that the Veteran has contended that his hypertension and/or diabetes mellitus is the result of his service, and that his representative has generally alleged on his behalf that the hypertension and/or diabetes mellitus was the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and/or diabetes mellitus to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current symptoms and his representative are competent to describe their observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issued.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).   In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or his representative are nonprobative evidence.

Therefore, hypertension and/or diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of service discharge. Consequently, service connection is not warranted. 

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension and/or diabetes mellitus.  As such, that doctrine is not applicable in the instant claim, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Special Monthly Pension

Improved pension rates are provided for veterans in need of aid and attendance.  38 U.S.C. § 1541(d); 38 C.F.R. § 3.23(a)(6).  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 U.S.C. § 1502(b); 38 C.F.R. § 3.351(b).  The veteran will be considered in need of regular aid and attendance if he or she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. 

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). Determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

As an initial matter, the Veteran is service connected for loss of vision of his right eye.  He was assigned a 30 percent rating effective April 28, 2009, a 100 percent rating effective September 6, 2010, and a 30 percent rating effective November 1, 2010.  The Veteran has no other service-connected disabilities.  Further, the evidence does not demonstrate that the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, and concentric contraction of the visual field to 5 degrees or less.  He is not bedridden, a patient in a nursing home, nor confined to his dwelling and the immediate premises, nor is it contended otherwise. 

Indeed, the clinical records do not demonstrate that indicate that the Veteran is blind in both eyes or that he is bedridden.  Indeed, while the Veteran was blind in his right eye, the record reflects that the Veteran had 20/50 vision in his left eye.  Moreover, the Veteran has not alleged that he is blind in both eyes or bedridden.  

The evidence as a whole demonstrates that the Veteran is able to see and that he is able to leave his house, as well as move around in his house.  Specifically, in a June 2016 aid and attendance examination, the Veteran reported that he lives in his own residence by himself, that he does work around his house, and that he currently drives himself places.  He reported that he fixed his own meals, shopped for himself, dressed himself, bathed himself, and went out socially.  The Veteran was able to walk more than 1 mile without the assistance of another person.  Further, the Veteran had normal function of his upper and lower extremities.

The Board notes that an October 2016 peripheral neuropathy VA examination found that the Veteran had normal strength in his elbow, wrist, grip, knee, and ankle.  Muscle atrophy was noted.  The examiner found that the Veteran had normal gait and station with good heel/toe and fair tandem walk, that his motor strength was 5 out of 5 with normal tone and coordination, but that the Veteran could not walk far and had poor balance.

After a careful review of the evidence of record, it is the decision of the Board that the Veteran is not entitled to special monthly pension benefits based on the need for regular aid and attendance, or housebound status.  The medical evidence does not indicate that he meets the criteria outlined in 38 C.F.R. § 3.351.  Specifically, the medical evidence of record indicates that the Veteran is able to ambulate and that he has adequate use of all of his extremities.  Furthermore, the Veteran needed no assistive devices to ambulate.  The clinical evidence of record indicated that the Veteran was able to maintain basic activities of daily living.

Careful review of the evidence of record does not show that the Veteran meets the criteria for aid and attendance.  The clinical evidence shows that that he can walk and move about and that he is able to travel for medical care, to walk unassisted and to maintain the basic activities of daily living.  He has been clinically described as independent in all self-care functions.  In addition, an occasional need for assistance with ambulation or other such activity does not contemplate the type of care needed to assign the aid and attendance benefit. 

The evidence of record also does not show that the Veteran was ever dressed inappropriately or not ordinarily clean and presentable when he was medically examined or that he was receiving inadequate nutrition.  There is no mention in any of the clinical of the presence of upper extremity incoordination or weakness such that the Veteran was unable to feed himself nor is there any clinical finding of an inability on the part of the Veteran to attend to the wants of nature.  Furthermore, the Veteran has been able to leave his dwelling to keep medical appointments, to go shopping, and to socialize.

Upon consideration of these criteria in light of the evidence presented, the Board finds no basis upon which to award the Veteran pension benefits based on the need for the regular aid and attendance of another person, or based on housebound status.  It is not contended or shown that the Veteran is blind in both eyes or a patient in a nursing home.  Therefore, his entitlement to an increased rate of pension would be based on a factual need for aid and attendance and such factual need has not been established.  Although it is clear that the Veteran suffers from impairment secondary to his various medical conditions, the evidence of record does not show that he requires the regular assistance of another person to undertake the basic requirements of daily living.

Furthermore, there is no evidence that the Veteran is bedridden as a result of his disabilities and no evidence has been presented that he is bedridden as defined at 38 C.F.R. § 3.352(a).

The weight of the evidence presented simply does not show that the Veteran requires the regular aid and attendance of another person, nor does it show that the Veteran is substantially confined to his dwelling and the immediate premises.  Therefore, the Board concludes that additional special monthly pension benefits are not warranted.  38 U.S.C. §§ 1541, 5107; 38 C.F.R. §§ 3.351, 3.352.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
IV.  Nonservice-Connected Pension

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct. 38 U.S.C. § 1521 (a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23. 38 U.S.C. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

In this case, service personnel records showed that the Veteran served on active duty for greater than 90 days during the Vietnam War.  Therefore, the Veteran meets the service requirement.

Next, the evidence supports a finding that the Veteran is 65 years of age or older.  The Veteran's DD Form 214 reflects a birthdate of April 11, 1950.  As the Veteran is currently 68 years old, he qualified for nonservice-connected pension on the basis of age as of April 11, 2015.  

However, beginning on April 11, 2015 the evidence of record is negative for any indication that the Veteran is permanently and totally disabled due to a nonservice-connected disability.  There is no evidence that the Veteran is a patient in a nursing home.  Moreover, the clinical evidence of record does not demonstrate that the Veteran is unemployable or has a disability that would render the average person unable to follow a substantially gainful occupation.  There is evidence that Veteran received Social Security disability benefits.  In that regard, the Veteran has been considered permanently and totally disabled as determined by the Commissioner of Social Security for the purpose of any benefits administered by the Commissioner.  Specifically, Social Security Administration records reflect that the Veteran was considered disabled on May 1, 2011 due to his blindness and low vision.  The Board notes that the Veteran is currently service-connected for loss of vision of his right eye effective April 28, 2009.  As there is no indication in the record that the Veteran has left eye blindness, it appears as if the Social Security Administration found that the Veteran is totally disabled due to his service-connected right eye disability.

Moreover, with regards to the remaining criteria for consideration of whether the Veteran meets certain net worth and annual income requirements as defined by U.S.C. §§ 1513, 1521.  In a November 2011 pension eligibility verification report, the Veteran noted that he was not married, and that he had no unmarried, dependent children.  He then reported that he had no monthly income from April 2009 through December 2011.  The Veteran did note that his income changed when he received Social Security benefits.  However, the Veteran did not state what amount of income he received from Social Security.  

In January 2017, the RO sent the Veteran a development letter containing an Improved Pension Eligibility Verification Report, and a Medical Expense Report.  To date, the Veteran has not returned those requested forms.  The Board notes that a claimant has some responsibility to cooperate in the development of all facts pertinent to his claim and that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the present case, the Veteran has not submitted information regarding his income, which is necessary to determine whether he is entitled to pension benefits. 

In sum, the record does not show that the Veteran was considered totally disabled by a nonservice connected disability, and the Veteran did not reach the age 65 until April 11, 2015.  As the record does not show that the Veteran meets certain net worth and annual income requirements on and after April 11, 2015, entitlement to nonservice-connected pension benefits are not warranted.





(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied

Entitlement to service connection for hypertension is denied.

Entitlement to nonservice-connected pension is denied.

Entitlement to special monthly pension is denied.


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


